Smith, Judge.
Upon grant of certiorari, the Supreme Court has reversed our judgment. Woodbury v. Whitmire, 246 Ga. 349 (271 SE2d 491) (1980). In view of the decision rendered by the Supreme Court, and in conformity therewith, the judgment of reversal is hereby vacated and the judgment of the trial court is affirmed “on the condition that plaintiffs write off $14,960 of their verdict and judgment; otherwise, reversed.” Id. at 351.

Judgment affirmed on condition; otherwise reversed.


Quillian, P. J., and Birdsong, J., concur.